JOHNS, J.
1. We have carefully read the record, from which it appears that there is a sharp conflict between the evidence of the plaintiff and that of the de*212fendant. If plaintiff’s testimony be true, she should have a divorce. If defendant’s evidence be true, he is entitled to a decree. Plaintiff is corroborated by certain witnesses, and defendant is corroborated by about the same number of witnesses. A recital of the conflicting testimony would be of no value to this opinion, and would spread upon the record the details of their domestic life, which was sometimes happy and at other times was not. It appears that the plaintiff, who is 33 years of age, has been previously married and divorced three times, and that the defendant, who is 59 years of age, is not without matrimonial experience, his former wife having obtained a divorce from him upon the ground of cruelty. The evidence in the instant case was taken in open court, and the trial judge, who saw and heard the witnesses testify, found that neither the plaintiff nor the defendant was entitled to a decree. Each seeks a divorce from the other upon the same grounds. It is largely a question of incrimination and recrimination, in which neither is without fault. The decree is affirmed, without costs to either party. Aeeirmed.
Burnett, C. J., and Bean and Brown, JJ., concur.